DETAILED ACTION
Claims 1-4, 6-8, 10-17 and 19-23 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/23/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yamada (Pub. No. US 2008/0201474 A1) [0041] lines 1-4, [0042] lines 1-3, [0043] lines 1-3 and claim 7 which is able to show that the plurality of computers are classified according to character/attribute information including processor type information associated with the specific request for the user device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 11-13, 15, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich et al. (Pub. No. US 2011/0066999 A1), in view of Yamada (Pub. No. US 2008/0201474 A1) and further in view of Ting et al. (Pub. No. US 2008/0249885 A1).

As to claims 1 and 15, Rabinovich discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a plurality of executables for a plurality of user devices, the method comprising:
receiving, at an application store, a plurality of requests for a retrieval of a plurality of binary machine code applications from the plurality of user devices, wherein each of the plurality of binary machine code applications having been stored as intermediate code generated by one or more developer devices, the plurality of user devices are different than the application store (Rabinovich [0003] lines 1-5, [0007] lines 1-12, [0039] lines 1-9, and claim 1; which shows receiving request, at an application store, from plurality of different user devices, for a specific application from a plurality of applications, where the application are stored in an in platform independent languages, viewed as a type of intermediate code format as the code is further compiled into a binary format supported by the application);
for each of the plurality of requests, 
determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device corresponding to that request for the binary machine code application (Rabinovich [0007] lines 1-12; which shows being able to receive/determine characteristic and capabilities of the user device, viewed as a type of class associated with the request for the application)
compiling, by the application server, a binary machine code executable based on at least the class of the user device and the intermediate code of the one of the plurality of applications corresponding to that request; (Rabinovich [0007] lines 1-22, [0039] lines 1-12 and claim 1; which shows the compiling user and device configuration information, viewed as a type of class of user device, with the platform independent language of the application to create the compiled binary format,); and
sending by the application store, the binary machine code executable to the user device corresponding to that request (Rabinovich [0007] lines 19-22 and claim 1; which show that the fully compiled application is downloaded/sent to the requested remote device).

Rabinovich does not specifically disclose the plurality of user devices have different classes of user devices corresponding different ones of a plurality of processor types; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device wherein the set of characteristics for that request indicates a processor type for the user device making the request, and determining the class using at least the set of characteristics indicating the processor type.

However, However, Yamada discloses the plurality of user devices have different classes of user devices corresponding different ones of a plurality of processor types; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device wherein the set of characteristics for that request indicates a processor type for the user device making the request, and determining the class using at least the set of characteristics indicating the processor type (Yamada [0041] lines 1-4, [0042] lines 1-3, [0043] lines 1-3 and claim 7; which shows being able classify the plurality of computers according to characteristic/attribute including processor type information associated with the specific request for the user device to be used where the specific information showing the binary machine code application is seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yamada showing the classification of devices based on processor types into the determine class information of devices of Rabinovich for the purpose of increasing usability by providing for more characteristics to classify computers thus providing more accurate classification, as taught by Yamada [0043] lines 1-8


Rabinovich as modified by Yamada does not specifically disclose the developer devices that are separate from the application store and are coupled by a network to the application store, the application store includes an application server that compiles the one or more of the pluralities of machine code application.

However, Ting discloses the developer devices that are separate from the application store and are coupled by a network to the application store, the application store includes an application server that compiles the one or more of the plurality of machine code application (Ting [0031] lines 1-8 and [0034] lines 1-6; which is able to shows the plurality of separate devices including an asset provider/developer a marketplace/application store and an asset consumer/user for code for services viewed as types of application where it is seen that the marketplace/store includes server that can compile that receive code thus in light of above disclosed information showing the specifics of the compiling of the binary machine code of the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ting showing the separate devices of developing, storing and using application, into the application development process of Rabinovich as modified by Yamada, for the purpose of increasing usability for a marketplace/store by increasing the functionality an information associated with the store, at taught by Ting [0034] lines 1-6.

As to claims 3 and 17, Rabinovich discloses wherein each of the applications is stored without a corresponding executable code (Rabinovich [0007] lines 1-12; which shows that the application is stored in platform independent language and further action is taken to compile the application so it can run/execute on the device thus viewed as stored without corresponding executable code).

As to claim 4, Rabinovich disclose wherein each of the applications is stored without corresponding source code (Rabinovich [0007] lines 1-12 and [0032] lines 1-11; which shows the application language is a high level substantially human legible language that can be done without having to consider details of the platform thus viewed as non-source code) 


As to claim 8, Rabinovich discloses, wherein the executable code is installed on the user device corresponding to that request (Rabinovich [0007] lines 12-21; which shows that the compiled application code that is configured to run on the device is downloaded/installed on the device associated with the request)
As to claims 11 and 20, Rabinovich discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a plurality of executables for a plurality of user devices, the method comprising:
compiling, by the application server of an application store, a plurality of application into a plurality of executables, wherein each of the plurality of applications having been stored as intermediate code, each of the plurality of executables corresponding to a class, the intermediate code is generated by one or more developer devices that are separate from the application store; (Rabinovich [0003] lines 1-5,  [0007] lines 1-22, [0039] lines 1-12 and claim 1; which shows the compiling user and device configuration information, viewed as a type of class of user device, with the platform independent language of the application to create the compiled binary executable format, where the request for the applications are received at an application store from remote client devices, where the application are stored in an in platform independent languages, viewed as a type of intermediate code format);
receiving, at an application store, a plurality of requests for a retrieval of a plurality of binary machine code applications from the plurality of user devices, the plurality of user devices are different than the application store and the plurality of user devices have different classes of user devices (Rabinovich [0003] lines 1-5, [0007] lines 1-12, [0039] lines 1-9, and claim 1; which shows receiving request, at an application store, from plurality of different user devices, for a specific application from a plurality of applications, where the application are stored in an in platform independent languages, viewed as a type of intermediate code format where it is able to receive/determine characteristics and capabilities of the user device, viewed as a type of class associated with the request);
for each of the plurality of requests, 
determining a class for the user device corresponding to that request for a binary machine code application by, receiving a set of characteristics of the user device corresponding to that request (Rabinovich [0007] lines 1-12; which shows being able to receive/determine characteristic and capabilities of the user device, viewed as a type of class associated with the request for the application); and
	matching, by the application store, one of the plurality of binary machine code executables corresponding to that request (Rabinovic [0007] lines 1-22, [0039] lines 1-12 and claim 1; which shows being able to match/associate the request with application code, viewed as including the compiled executable format)
sending by the application store, the binary machine code executable to the user device corresponding to that request (Rabinovich [0007] lines 19-22 and claim 1; which show that the fully compiled application is downloaded/sent to the requested remote device).

Rabinovich does not specifically disclose the plurality of user devices have different classes of user devices corresponding different ones of a plurality of processor types; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device wherein the set of characteristics for that request indicates a processor type for the user device making the request, and determining the class using at least the set of characteristics indicating the processor type.

However, Yamada discloses the plurality of user devices have different classes of user devices corresponding different ones of a plurality of processor types; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device wherein the set of characteristics for that request indicates a processor type for the user device making the request, and determining the class using at least the set of characteristics indicating the processor type (Yamada [0041] lines 1-4, [0042] lines 1-3, [0043] lines 1-3 and claim 7; which shows being able classify the plurality of computers according to characteristic/attribute including processor type information associated with the specific request for the user device to be used where the specific information showing the binary machine code application is seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yamada showing the classification of devices based on processor types into the determine class information of devices of Rabinovich for the purpose of increasing usability by providing for more characteristics to classify computers thus providing more accurate classification, as taught by Yamada [0043] lines 1-8

Rabinovich as modified by Yamada does not specifically disclose the developer devices that are separate from the application store and are coupled by a network to the application store, the application store includes an application server that compiles the one or more of the plurality of machine code application.

However, Ting discloses the developer devices that are separate from the application store and are coupled by a network to the application store, (Ting [0031] lines 1-8 and [0034] lines 1-6; which is able to shows the plurality of separate devices including an asset provider/developer a marketplace/application store and an asset consumer/user for code for services viewed as types of application where it is seen that the marketplace/store includes server that can compile that receive code thus in light of above disclosed information showing the specifics of the compiling of the binary machine code of the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ting showing the separate devices of developing, storing and using application, into the application development process of Rabinovich as modified by Yamada, for the purpose of increasing usability for a marketplace/store by increasing the functionality an information associated with the store, at taught by Ting [0034] lines 1-6.


As to claims 12 and 21, Seibert discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to store a plurality of applications in an application repository, the method comprising:
receiving, at the application store, a plurality of applications from a plurality of developers wherein each of the plurality of applications are in intermediate code generated by one or more developer devices that are separate from the application store (Rabinovich [0003] lines 1-5, [0007] lines 1-12, [0039] lines 1-9, and claim 1; which shows receiving request, at an application store, from plurality of different user devices, for a specific application from a plurality of applications, where the application are stored in an in platform independent languages, viewed as a type of intermediate code format as the code is further compiled into a binary format supported by the application), 
storing each of the plurality of applications for the application store, wherein each of the plurality of binary machine code applications is compiled into a binary machine code executable, sent, by the application store, to one of a plurality of user devices in response to receiving a plurality of request from the plurality of user devices, the binary machine code executable is compiled based on at least a class of the plurality of user devices, the class of the plurality  of user devices is determined based on at least a set of characteristics received with each of the plurality of request, the plurality of user devices are different than the application store, and the plurality of user devices have different classes of user devices (Rabinovich [0003] lines 1-5,  [0007] lines 1-22, [0039] lines 1-12 and claim 1; which shows the receiving a request, at the application store, and the compiling user and device configuration information, viewed as a type of class of user device, with the platform independent language of the application to create the compiled binary executable format, where the request for the applications are received at an application store from remote client devices, where the application are stored in an in platform independent languages, where the compiled application code is sent to run/execute on the user device).

Rabinovich does not specifically discloses the plurality of user devices have different classes of user devices corresponding different ones of a plurality of processor types.

However, Yamada discloses the plurality of user devices have different classes of user devices corresponding different ones of a plurality of processor types (Yamada [0041] lines 1-4, [0042] lines 1-3, [0043] lines 1-3 and claim 7; which shows being able classify the plurality of computers according to characteristic/attribute including processor type information associated with the specific request for the user device to be used where the specific information showing the binary machine code application is seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yamada showing the classification of devices based on processor types into the determine class information of devices of Rabinovich for the purpose of increasing usability by providing for more characteristics to classify computers thus providing more accurate classification, as taught by Yamada [0043] lines 1-8


Rabinovich as modified by Yamada does not specifically disclose the one or more developer devices that are separate from the application store and are coupled by a network to the application store.

However, Ting discloses disclose the one or more developer devices that are separate from the application store and are coupled by a network to the application store (Ting [0031] lines 1-8 and [0034] lines 1-6; which is able to shows the plurality of separate devices including an asset provider/developer a marketplace/application store and an asset consumer/user for code for services viewed as types of application all connected over the data network).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ting showing the separate devices of developing, storing and using application, into the application development process of Rabinovich as modified by Yamada, for the purpose of increasing usability for a marketplace/store by increasing the functionality an information associated with the store, at taught by Ting [0034] lines 1-6.


As to claim 13, it is comparable to claim 4 above and rejected under the same reasoning.

As to claims 22 and 23, Rabinovich discloses wherein the each of the plurality of application are in intermediate code are without a corresponding executable for that application (Rabinovich [0007] lines 1-12; which shows that the application is stored in platform independent language, viewed as a type of intermediate code, and further action is taken to compile the application so it can run/execute on the device thus viewed as stored without corresponding executable code).

Claims 2, 7, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich, Yamada and Ting as applied to claims 1, 11 and 15 above, and further in view of Andrade et al. (Patent No US 8,904,366 B2).

As to claims 2, 14 and 16, Rabinovich as modified by Yamada and Ting does not disclose wherein the intermediate code is a low level abstraction of machine code

However, Andrade discloses, wherein the intermediate code is a low-level abstraction of machine code (Andrade Col. 5 lines 22-25; which shows that the intermediate code is a low-level language where it is viewed that the intermediate language would act as an abstraction of the machine language).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Rabinovich as modified by Yamada and Ting showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

As to claim 7, Rabinovich as modified by Yamada and Ting does not disclose however Andrade discloses, wherein the compiling is in response to receiving that request (Andrade Col. 5 lines 22-45 and Col. 6 lines 37-43 which show the comping is done in response to the compiler receiving the program code which can be viewed as done is response to the request seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Rabinovich as modified by Yamada and Ting showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.


As to claim 10, Rabinovich discloses wherein at least two of the plurality of requests are for the same one of the plurality of binary machine code applications (Rabinovich [0003] lines 1-5, [0007] lines 1-12, [0039] lines 1-9, and claim 1; which shows receiving request, from plurality of different user devices, for a specific application from a plurality of applications where the request can be viewed as for the same application, where the application are stored in an in platform independent languages, viewed as a type of intermediate code format as the code is further compiled into a binary format supported by the application

Rabinovich as modified by Yamada and Ting does not specifically disclose wherein the request results in compiling different executables

However, Andrade discloses wherein the request results in compiling different executables (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; where it is viewed as when the application code information is sent to the target/requesting device and compiled in light of specific computer architecture can be viewed as compiling different executables).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Rabinovich as modified by Yamada and Ting showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich Yamada, and Ting as applied to claims 1 and 15 above, and further in view of Surazski et al. (Pub. No. US 2015/0234699 A1).

As to claims 6 and 19, Rabinovich as modified by Yamada, and Ting does not specifically disclose wherein at least one of the plurality of requests is a purchase for one of the plurality of binary machine code applications corresponding to that request.

However, Surazaski discloses wherein at least one of the plurality of requests is a purchase for one of the plurality of binary machine code applications corresponding to that request (Surazski [0028] lines 3-12; which shows that the request for the application includes a purchase for one of the application in the store where the specifics of the binary machine code applications stored in repository are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to incorporate the teachings of Surazski, showing the specifics of an application store, into the application repository of Rabinovich as modified by Yamada, and Ting for the purpose of helping to provided more access to application and thus help increase marketability for developer, as taught by Surazski [0004] lines 6-12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193